DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt is acknowledged of the amendment and response filed 10/19/2022.

					Withdrawn Rejections
	The rejections under 35 USC 102(a)(1) over Gu et al, 35 USC 102(a)(2) and 35 USC 103 over University of Nebraska are withdrawn in view of applicant’s amendment and response.

					Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 22-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 , and 17-21 of U.S. Patent No. 11,318, 224 (US’224). Although the claims at issue are not identical, they are not patentably distinct from each other because US’224 claims a nanofibrous structure comprising a) an expandable nanofiber structure comprising a plurality of electrospun nanofibers; and b) a coating comprising a material with water absorbing properties, wherein said coating covers said expanded nanofiber structure, wherein said coating is crosslinked (claim 1). Polymers selected are hydrophobic (claim 7), or polysaccharides of claim 10. Poly(caprolactone) is set out specifically at claim 8. The coating comprises a hydrogel at claim 9. The coating can also be gelatin  (claim 11). A therapeutic agent may be added at claim 12. While coated, the structure of US’224 still forms irregular holes as shown at Figure 4F. Therefore, those of ordinary skill would have expected similar therapeutic results form the instantly claimed nanofibrous structure given the claims of US’224. The instantly claimed nanofibrous structure would have therefore been obvious to one of ordinary skill in the art at the time of filing the claims of US’224.

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.
Applicant argues that US’224 does not set out “an array of a plurality of holes”. 
However,  The disclosure of the ‘224 patent demonstrates that embodiments of the nanofibrous structures encompassed by claim 1 of the patent inherently meet the ‘array of a plurality of holes’ limitation recited in instant claim 1.  For example, Figure 1C demonstrates that the nanofibrous structures of the ‘224 invention necessarily comprise an array of irregular holes (e.g. see the Y-Z axis of the SEM photos):

    PNG
    media_image1.png
    249
    404
    media_image1.png
    Greyscale
.
In addition, Figure 4F of the ‘224 patent shows that the coated nanofibrous structures of the ‘224 invention also comprise an array of irregular holes within the structure:

    PNG
    media_image2.png
    408
    612
    media_image2.png
    Greyscale
.


	Therefore, it is apparent from the comparison of instant claim 1, and claim 1 of the US’224 patent and its disclosure, that at least claim 1 anticipates the instant claim under non-statutory double patenting. This rejection over US’224 is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

					Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz